Title: To George Washington from Timothy Pickering, 12 June 1795
From: Pickering, Timothy
To: Washington, George


          
            War Office June 12. 1795.
          
          The Secretary of War has the pleasure to report to the President of the United States, that on the 3d instant there sailed from Pittsburg, to reinforce General Wayne;
          
            
              commissioned officers
              
              7
            
            
              non commissioned officers and privates
              }
              226
            
            
              
              
              233
            
          
          —and that Colo. Butler expected all the men who had been inoculated, would be able to proceed in eight days afterwards.
          
            Timothy Pickering
          
        